The Opinion of the Court was drawn up by
Davis, J.
In certain townships of land formerly owned by the State, when sold, there were lots reserved for public use. .By c. 196 of the laws of 1850, the Land Agent was authorized to sell the right to cut and carry away the timber and grass from such lots, to the persons owning any township, provided they should elect to purchase; otherwise to any other person.
The plaintiff purchased about one-sixth part of the "West Middlesex township,” in the county of Somerset, of George Evans, Nov. 24, 1850. Whether the defendant was an owner of any part, is not alleged. He appears by the proofs to have been a part owner; but of how much, it does not appear.
July 30th, 1851, the defendant purchased of the Land Agent the right to cut and carry away the timber and grass from the reserved lands in said township. His deed was absolute ; but there was an understanding, by parol, between him and the Land Agent, that the proprietors of said township should have the benefit of participating in said purchase.
The plaintiff afterwards claimed to participate in the purchase ; but he never paid or tendered to the defendant any part of the purchase money. He offers, in the bill before us, to pay his proportion; and he asks the interposition of the Court to compel the defendant to convey such proportion to him.
■ It is claimed that the defendant took the interest conveyed, in trust, for the benefit of the owners of the township. If so,-the trust must have been express, or implied. There was no express trust, unless it was created by the parol understanding between him and the Land Agent. But such trusts cannot be enforced in this State. R. S. c. 73, § 11.
Was there any implied trust? The statute of 1850 does not provide for any conveyance in trust. If implied, it *391must be by general principles of law, from the rights of the parties, under the circumstances of the case.
Neither the plaintiff nor the defendant had any claim to a conveyance from the State. The offer made by the statute of 1850, was gratuitous. If the Land Agent had refused to convey to either of the parties, neither would have had any claim for damages. The conveyance to the defendant, therefore, did not injure the plaintiff. If it deprived him of anything, it was something to which he had no right.
Whether the Land Agent had any authority to convey to any person not a part owner of the township, until the owners had refused to purchase, is a question which the State might raise. Or, if the Land Agent should afterwards convey to such owners, they might raise the question as between themselves and the prior grantee. But unless they obtain such a conveyance, they have no interest in the property. And, having no right to a conveyance from the State, they have no right to a conveyance from a grantee of the State. If the State treats the conveyance of the Land Agent as valid, other persons have no right to complain.
The plaintiff is a stranger to the title of the property in question. As against the State, he has no claim or right to it in law, or equity. He is not in a position to contest the title of the defendant. There is no implied trust, for there is no right or interest from which such a trust can result.

Bill dismissed.

Rice, Appleton, Cutting, Kent and Walton, JJ., con- . curred.